

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of August 29, 2007, by and among DCP Midstream Partners, LP, a Delaware
limited partnership (the “Partnership”), and the Purchasers listed on the
signature pages to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).
 
WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Units pursuant to the Common Unit Purchase Agreement,
dated as of May 21, 2007, by and among the Partnership and the Purchasers (the
“Purchase Agreement”);
 
WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and
 
WHEREAS, it is a condition to the obligations of each Purchaser and the
Partnership under the Purchase Agreement that this Agreement be executed and
delivered.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01  Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement. The terms set
forth below are used herein as so defined:
 
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
 
“Agreement” has the meaning specified therefor in the introductory paragraph.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Units” means the Common Units of the Partnership representing limited
partner interests therein.
 
“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.
 
“Holder” means the record holder of any Registrable Securities.
 
 
 

--------------------------------------------------------------------------------


 
“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.
 
“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.
 
“Liquidated Damages Multiplier” means the product of $42.00 times the number of
Common Units purchased by such Purchaser (excluding any Excluded Registrable
Securities).
 
“Losses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.
 
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.
 
“NYSE” means The New York Stock Exchange, Inc.
 
“Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.
 
“Other Holders” has the meaning specified therefor in Section 2.02(b) of this
Agreement.
 
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
 
“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.
 
“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
 
“Registrable Securities” means: (i) the Common Units comprising the Purchased
Units and (ii) any Common Units issued as Liquidated Damages pursuant to Section
2.01 of this Agreement, if any, all of which Registrable Securities are subject
to the rights provided herein until such rights terminate pursuant to the
provisions hereof.
 
“Registration Expenses” has the meaning specified therefor in Section 2.06(b) of
this Agreement.
 
“Selling Expenses” has the meaning specified therefor in Section 2.06(b) of this
Agreement.
 
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.
 
“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the resale of the Registrable Securities from time to
time, including as permitted by Rule 415 under the Securities Act (or any
similar provision then in force under the Securities Act).
 
“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Units are sold to an underwriter
on a firm commitment basis for reoffering to the public.
 
 
 
2

--------------------------------------------------------------------------------


 
Section 1.02  Registrable Securities. Any Registrable Security will cease to be
a Registrable Security when (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force
under the Securities Act); (c) such Registrable Security can be disposed of
pursuant to Rule 144(k) (or any similar provision then in force under the
Securities Act) by the Holder, (d) such Registrable Security is held by the
Partnership or one of its subsidiaries; (e) two years from the date on which the
Shelf Registration Statement contemplated by Section 2.01 is declared effective
by the Commission or (f) such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities.
 
ARTICLE II
 
REGISTRATION RIGHTS
 
Section 2.01  Shelf Registration.
 
(a)  Deadline To Go Effective. As soon as practicable following the Closing, but
in any event within 90 days of the Closing, the Partnership shall prepare and
file a Shelf Registration Statement under the Securities Act with respect to all
of the Registrable Securities. The Partnership shall use its commercially
reasonable efforts to cause the Shelf Registration Statement to become effective
no later than 180 days after the date of the Closing. The Partnership will use
its commercially reasonable efforts to cause the Shelf Registration Statement
filed pursuant to this Section 2.01 to be continuously effective under the
Securities Act until the date on which all such Registrable Securities have
ceased to be Registrable Securities (the “Effectiveness Period”). The Shelf
Registration Statement when declared effective (including any documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading.
 
(b)  Failure To Go Effective. If the Shelf Registration Statement required by
Section 2.01 is not declared effective within 180 days after Closing, then each
Purchaser shall be entitled to a payment (with respect to the Purchased Units of
each such Purchaser), as liquidated damages and not as a penalty, of 0.25% of
the Liquidated Damages Multiplier per 30-day period for the first 60 days
following the 180th day, increasing by an additional 0.25% of the Liquidated
Damages Multiplier per 30-day period for each subsequent 60 days, up to a
maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period (the
“Liquidated Damages”). The Liquidated Damages payable pursuant to the
immediately preceding sentence shall be payable within ten Business Days after
the end of each such 30-day period. Any Liquidated Damages shall be paid to each
Purchaser in immediately available funds; provided, however, if the Partnership
certifies that it is unable to pay Liquidated Damages in cash because such
payment would result in a breach under a credit facility or other debt
instrument filed as exhibits to the SEC Documents, then the Partnership may pay
the Liquidated Damages in kind in the form of the issuance of additional Common
Units. Upon any issuance of Common Units as Liquidated Damages, the Partnership
shall promptly prepare and file an amendment to the Shelf Registration Statement
prior to its effectiveness adding such Common Units to such Shelf Registration
Statement as additional Registrable Securities. The determination of the number
of Common Units to be issued as Liquidated Damages shall be equal to the amount
of Liquidated Damages divided by the average closing price of the Partnership’s
Common Units on the NYSE for the ten trading days immediately preceding the date
on which the Liquidated Damages payment is due. The payment of the Liquidated
Damages to a Purchaser shall cease at such time as the Purchased Units of such
Purchaser cease to be Registrable Securities. As soon as practicable following
the date that the Shelf Registration Statement becomes effective, but in any
event within three Business Days of such date, the Partnership shall provide the
Purchasers with written notice of the effectiveness of the Shelf Registration
Statement.
 
 
 
3

--------------------------------------------------------------------------------


 
(c)  Waiver of Liquidated Damages. If the Partnership is unable to cause a Shelf
Registration Statement to go effective within the 180 days as a result of an
acquisition, merger, reorganization, disposition or other similar transaction,
then the Partnership may request a waiver of the Liquidated Damages, and each
Holder may individually grant or withhold its consent to such request in its
reasonable discretion.
 
(d)  Termination of Purchaser’s Rights. A Purchaser’s rights (and any
transferee’s rights pursuant to Section 2.10) under this Section 2.01 shall
terminate upon the termination of the Effectiveness Period.
 
(e)  Delay Rights. Notwithstanding anything to the contrary contained herein,
the Partnership may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Shelf Registration Statement, suspend such
Selling Holder’s use of any prospectus which is a part of the Shelf Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Shelf Registration Statement) if (i) the
Partnership is pursuing an acquisition, merger, reorganization, disposition or
other similar transaction and the Partnership determines in good faith that the
Partnership’s ability to pursue or consummate such a transaction would be
materially adversely affected by any required disclosure of such transaction in
the Shelf Registration Statement or (ii) the Partnership has experienced some
other material non-public event the disclosure of which at such time, in the
good faith judgment of the Partnership, would materially adversely affect the
Partnership; provided, however, in no event shall the Purchasers be suspended
for a period that exceeds an aggregate of 30 days in any 90-day period or 90
days in any 365-day period, in each case, exclusive of days covered by any
lock-up agreement executed by a Purchaser in connection with any Underwritten
Offering. Upon disclosure of such information or the termination of the
condition described above, the Partnership shall provide prompt notice to the
Selling Holders whose Registrable Securities are included in the Shelf
Registration Statement, and shall promptly terminate any suspension of sales it
has put into effect and shall take such other actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.
 
(f)  Additional Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(e) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded by a post-effective amendment to the
Registration Statement, a supplement to the prospectus or a report filed with
the Commission pursuant to Sections 13(a), 13(c), 14 or l5(d) of the Exchange
Act, then, until the suspension is lifted or a post-effective amendment,
supplement or report is filed with the Commission, but not including any day on
which a suspension is lifted or such amendment, supplement or report is filed
and declared effective, if applicable, the Partnership shall owe the Holders an
amount equal to the Liquidated Damages, following (x) the date on which the
suspension period exceeded the permitted period under Section 2.01(e) of this
Agreement or (y) the day after the Registration Statement ceased to be effective
or failed to be useable for its intended purposes, as liquidated damages and not
as a penalty. For purposes of this Section 2.01(f), a suspension shall be deemed
lifted on the date that notice that the suspension has been lifted is delivered
to the Holders pursuant to Section 3.01 of this Agreement.
 
 
 
4

--------------------------------------------------------------------------------


 
Section 2.02  Piggyback Rights.
 
(a)  Participation. If at any time that is on or after 180 days after the date
of the Closing the Partnership proposes to file (i) a prospectus supplement to
an effective shelf registration statement, other than the Shelf Registration
Statement contemplated by Section 2.01, or (ii) a registration statement, other
than a shelf registration statement, in either case, for the sale of Common
Units in an Underwritten Offering for its own account and/or another Person,
then as soon as practicable but not less than three (3) Business Days prior to
the filing of (x) any preliminary prospectus supplement to a prospectus relating
to such Underwritten Offering pursuant to Rule 424(b) under the Securities Act,
(y) the prospectus supplement to a prospectus relating to such Underwritten
Offering pursuant to Rule 424(b) under the Securities Act (if no preliminary
prospectus supplement is used) or (z) such registration statement, as the case
may be, the Partnership shall give notice of such proposed Underwritten Offering
to the Holders and such notice shall offer the Holders the opportunity to
include in such Underwritten Offering such number of Registrable Securities (the
“Included Registrable Securities”) as each such Holder may request in writing;
provided, that each such Holder shall keep all information relating to such
Underwritten Offering in confidence and shall not make use of, disseminate or in
any way disclose any such information; provided, however, that if the
Partnership has been advised by the Managing Underwriter that the inclusion of
Registrable Securities for sale for the benefit of the Holders will have a
material adverse effect on the price, timing or distribution of the Common Units
in the Underwritten Offering, then the amount of Registrable Securities to be
offered for the accounts of Holders shall be determined based on the provisions
of Section 2.02(b). The notice required to be provided in this Section 2.02(a)
to Holders shall be provided on a Business Day pursuant to Section 3.01 hereof.
Each such Holder shall then have two Business Days after receiving such notice
to request inclusion of Registrable Securities in the Underwritten Offering,
except that such Holder shall have one Business Day after such Holder confirms
receipt of the notice to request inclusion of Registrable Securities in the
Underwritten Offering in the case of a “bought deal” or “overnight transaction”
where no preliminary prospectus is used. If no request for inclusion from a
Holder is received within the specified time, each such Holder shall have no
further right to participate in such Underwritten Offering. If, at any time
after giving written notice of its intention to undertake an Underwritten
Offering and prior to the closing of such Underwritten Offering, the Partnership
shall determine for any reason not to undertake or to delay such Underwritten
Offering, the Partnership may, at its election, give written notice of such
determination to the Selling Holders and, (x) in the case of a determination not
to undertake such Underwritten Offering, shall be relieved of its obligation to
sell any Included Registrable Securities in connection with such terminated
Underwritten Offering, and (y) in the case of a determination to delay such
Underwritten Offering, shall be permitted to delay offering any Included
Registrable Securities for the same period as the delay in the Underwritten
Offering. Any Selling Holder shall have the right to withdraw such Selling
Holder’s request for inclusion of such Selling Holder’s Registrable Securities
in such offering by giving written notice to the Partnership of such withdrawal
up to and including the time of pricing of such offering. Each Holder’s rights
under this Section 2.02(a) shall terminate when such Holder (together with any
Affiliates of such Holder) holds less than $15 million of Purchased Units, based
on the purchase price per unit under the Purchase Agreement. Notwithstanding the
foregoing, any Holder holding greater than $15 million of Purchased Units, based
on the purchase price per unit under the Purchase Agreement, may deliver written
notice (an “Opt Out Notice”) to the Partnership requesting that such Holder not
receive notice from the Partnership of any proposed Underwritten Offering;
provided, that, such Holder may later revoke any such Opt Out Notice. Following
receipt of an Opt Out Notice from a Holder (unless subsequently revoked), the
Partnership shall not be required to deliver any notice to such Holder pursuant
to this Section 2.02(a) and such Holder shall no longer be entitled to
participate in Underwritten Offerings by the Partnership pursuant to this
Section 2.02(a).
 
 
 
5

--------------------------------------------------------------------------------


 
(b)  Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering of Common Units included in an Underwritten Offering
involving Included Registrable Securities advises that the total amount of
Common Units that the Selling Holders and any other Persons intend to include in
such offering exceeds the number that can be sold in such offering without being
likely to have a material adverse effect on the price, timing or distribution of
the Common Units offered or the market for the Common Units, then the Common
Units to be included in such Underwritten Offering shall include the number of
Registrable Securities that such Managing Underwriter or Underwriters advises
can be sold without having such adverse effect, with such number to be allocated
(i) first, to the Partnership and (ii) second, pro rata among the Selling
Holders party to this Agreement and any other Persons who have been or are
granted registration rights on or after the date of this Agreement (including
the General Partner, “Other Holders”), in each case, who have requested
participation in such Underwritten Offering. The pro rata allocations for each
such Selling Holder shall be the product of (a) the aggregate number of Common
Units proposed to be sold by all Selling Holders and Other Holders in such
Underwritten Offering multiplied by (b) the fraction derived by dividing (x) the
number of Common Units owned on the Registration Deadline by such Selling Holder
or Other Holder by (y) the aggregate number of Common Units owned by all Selling
Holders and Other Holders participating in the Underwritten Offering. As of the
date of execution of this Agreement, there are no other Persons with
Registration Rights relating to Common Units other than as described in this
Section 2.02(b) and as set forth in the Partnership Agreement.
 
Section 2.03  Underwritten Offerings.
 
(a)  Underwritten Offering. Any one or more Holders may deliver written notice
to the Partnership that such Holders wish to dispose of Registrable Securities
under the Shelf Registration Statement in an Underwritten Offering if the
Holders reasonably anticipate selling collectively at least $25 million of
Common Units (calculated based on the per unit purchase price of such Common
Units). Upon receipt of such written request, the Partnership shall use
commercially reasonable efforts to retain underwriters and effect such sale
through an Underwritten Offering and take all commercially reasonable actions as
are reasonably requested by the Managing Underwriter or underwriters to expedite
or facilitate the disposition of such Registrable Securities, including entering
into an underwriting agreement; provided, however, that the Partnership shall
not be required to cause its management to participate in a “road show” or
similar marketing effort on behalf of any Holder. The Partnership may elect to
include primary Common Units in any Underwritten Offering undertaken pursuant to
this Section 2.03(a). In addition, any Underwritten Offering undertaken pursuant
to this Section 2.03 will be subject to the provisions of Section 2.02(b).
 
(b)  General Procedures. In connection with any Underwritten Offering under this
Agreement, the Partnership shall be entitled to select the Managing Underwriter
or Underwriters. In connection with an Underwritten Offering contemplated by
this Agreement in which a Selling Holder participates, each Selling Holder and
the Partnership shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities being registered on its behalf,
its intended method of distribution and any other representation required by
Law. If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to the Partnership and
the Managing Underwriter; provided, however, that such withdrawal must be made
up to and including the time of pricing of such Underwritten Offering. No such
withdrawal shall affect the Partnership’s obligation to pay Registration
Expenses. The Partnership’s management may but shall not be required to
participate in a roadshow or similar marketing effort in connection with any
Underwritten Offering.
 
 
 
6

--------------------------------------------------------------------------------


 
Section 2.04  Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:
 
(a)  prepare and file with the Commission such amendments and supplements to the
Shelf Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Shelf Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
the Shelf Registration Statement;
 
(b)  if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from the Shelf Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of the Underwritten Offering of such Registrable Securities, the Partnership
shall use its commercially reasonable efforts to include such information in
such prospectus supplement;
 
(c)  furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Shelf Registration Statement or such other registration
statement or supplement or amendment thereto, and (ii) such number of copies of
the Shelf Registration Statement or such other registration statement and the
prospectus included therein and any supplements and amendments thereto as such
Persons may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Shelf Registration
Statement or such other registration statement;
 
(d)  if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Shelf Registration Statement
or any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;
 
(e)  promptly notify each Selling Holder and each underwriter, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of (i) the filing of the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Shelf Registration Statement or
any other registration statement contemplated by this Agreement or any
post-effective amendment thereto, when the same has become effective; and (ii)
any written comments from the Commission with respect to any filing referred to
in clause (i) and any written request by the Commission for amendments or
supplements to the Shelf Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement thereto;
 
 
7

--------------------------------------------------------------------------------


 
(f)  immediately notify each Selling Holder and each underwriter, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Shelf Registration
Statement or any other registration statement contemplated by this Agreement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing; (ii) the issuance or threat of issuance by the Commission of any stop
order suspending the effectiveness of the Shelf Registration Statement or any
other registration statement contemplated by this Agreement, or the initiation
of any proceedings for that purpose; or (iii) the receipt by the Partnership of
any notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Partnership
agrees to as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
 
(g)  in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership, dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto, and a letter of like kind dated the date of the closing under the
underwriting agreement, and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;
 
(h)  otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
 
(i)  make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act;
 
(j)  cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Partnership are then listed;
 
 
8

--------------------------------------------------------------------------------


 
(k)  use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
 
(l)  provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
 
(m)  enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and
 
(n)  the Partnership agrees that, if any Purchaser could reasonably be deemed to
be an “underwriter”, as defined in Section 2(a)(11) of the Securities Act, in
connection with the Shelf Registration Statement, in addition to its obligations
set forth in paragraph (i) above, at any Purchaser’s request, (A) the
Partnership will furnish to such Purchaser, on the date of the effectiveness of
the Shelf Registration Statement and thereafter from time to time on such dates
as such Purchaser may reasonably request, an opinion of counsel for the
Partnership and, to the extent practicable, a “cold comfort” letter signed by
the independent public accountants who have certified the Partnership’s
financial statements included or incorporated by reference into the Shelf
Registration Statement, and each of the opinion and “cold comfort” letter shall
be in customary form and covering substantially the same matters with respect to
the Shelf Registration Statement as have been customarily covered in opinions of
issuer’s counsel and accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities of the Partnership and (B) the Partnership
will also permit legal counsel to such Purchaser to review and comment upon the
Shelf Registration Statement at least five Business Days prior to its filing
with the Commission and all amendments and supplements thereto (excluding any
filings made under the Securities Exchange Act of 1934 and incorporated therein
by reference) within a reasonable time period prior to their filing with the
Commission and not file any Shelf Registration Statement or amendment or
supplement thereto (excluding any filings made under the Securities Exchange Act
of 1934 and incorporated therein by reference) in a form to which such
Purchaser’s legal counsel reasonably objects.
 
Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this Section
2.04, shall forthwith discontinue disposition of the Registrable Securities
until such Selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by subsection (f) of this Section 2.04 or until it is
advised in writing by the Partnership that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus, and, if so directed by the
Partnership, such Selling Holder will, or will request the managing underwriter
or underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
 
9

--------------------------------------------------------------------------------


 
Section 2.05  Cooperation by Holders. The Partnership shall have no obligation
to include in the Shelf Registration Statement, or in an Underwritten Offering
pursuant to Section 2.2(a), Common Units of a Selling Holder who has failed to
timely furnish such information that, in the opinion of counsel to the
Partnership, is reasonably required in order for the registration statement or
prospectus supplement, as applicable, to comply with the Securities Act.
 
Section 2.06  Restrictions on Public Sale by Holders of Registrable Securities.
For one year following the Closing Date, each Holder of Registrable Securities
who is included in the Shelf Registration Statement agrees not to effect any
public sale or distribution of the Registrable Securities during the 30-day
period following completion of an Underwritten Offering of equity securities by
the Partnership (except as provided in this Section 2.06); provided, however,
that the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the officers or directors or any other unitholder of the Partnership on whom a
restriction is imposed. In addition, the lock-up provisions in this Section 2.06
shall not apply with respect to a Holder that (A) owns less than $15 million of
Purchased Units, based on the purchase price per unit under the Purchase
Agreement, (B) has delivered an Opt Out Notice to the Partnership pursuant to
Section 2.02(a) or (C) has submitted a notice requesting the inclusion of
Registrable Securities in an Underwritten Offering pursuant to Section 2.02(a)
but is unable to do so as a result of the priority provisions contained in
Section 2.02(b).
 
Section 2.07  Expenses.
 
(a)  Expenses. The Partnership will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay all Selling Expenses in connection with any sale of its
Registrable Securities hereunder. In addition, except as otherwise provided in
Section 2.08 hereof, the Partnership shall not be responsible for legal fees
incurred by Holders in connection with the exercise of such Holders’ rights
hereunder.
 
(b)  Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on the Shelf Registration Statement
pursuant to Section 2.01 or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and NYSE fees,
all registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws (other than fees and expenses of counsel to the
Managing Underwriter in connection with an Underwritten Offering), fees of the
National Association of Securities Dealers, Inc., fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, any transfer
taxes and the fees and disbursements of counsel and independent public
accountants for the Partnership, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance. “Selling Expenses” means all underwriting fees, discounts and
selling commissions allocable to the sale of the Registrable Securities.
 
 
10

--------------------------------------------------------------------------------


 
Section 2.08  Indemnification.
 
(a)  By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees and agents, and each underwriter, pursuant to the applicable
underwriting agreement with such underwriter, of Registrable Securities
thereunder and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors, officers,
employees or agents, against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder, director, officer,
employee, agent or underwriter or controlling Person may become subject under
the Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Shelf Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder, its directors,
officers, employee and agents, each such underwriter and each such controlling
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder, its directors,
officers, employees and agents or any underwriter or such controlling Person in
writing specifically for use in the Shelf Registration Statement or such other
registration statement contemplated by this Agreement, or any preliminary
prospectus, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereto, as applicable. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Selling Holder or any such directors, officers, employees agents or any
underwriter or controlling Person, and shall survive the transfer of such
securities by such Selling Holder.
 
(b)  By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Partnership, its directors, officers,
employees and agents and each Person, if any, who controls the Partnership
within the meaning of the Securities Act or of the Exchange Act, and its
directors, officers, employees and agents, to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the Shelf Registration
Statement or any other registration statement contemplated by this Agreements,
or any preliminary prospectus, free writing prospectus or final prospectus
contained therein, or any amendment or supplement thereto.
 
(c)  Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnified party shall settle any action brought against it with
respect to which it is entitled to indemnification hereunder without the consent
of the indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.
 
 
11

--------------------------------------------------------------------------------


 
(d)  Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
 
(e)  Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
 
Section 2.09  Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:
 
(a)  Make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;
 
(b)  File with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and
 
(c)  So long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Partnership, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.
 
 
12

--------------------------------------------------------------------------------


 
Section 2.10  Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to the Purchasers by
the Partnership under this Article II may be transferred or assigned by any
Purchaser to one or more transferee(s) or assignee(s) of such Registrable
Securities; provided, however, that (a) unless such transferee is an Affiliate
or a swap counterpart of such Purchaser, each such transferee or assignee holds
Registrable Securities representing at least $15 million of the Purchased Units,
based on the purchase price per unit under the Purchase Agreement, (b) the
Partnership is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee and identifying the
securities with respect to which such registration rights are being transferred
or assigned, and (c) each such transferee assumes in writing responsibility for
its portion of the obligations of such Purchaser under this Agreement.
 
Section 2.11  Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, enter into any
agreement with any current or future holder of any securities of the Partnership
that would allow such current or future holder to require the Partnership to
include securities in any registration statement filed by the Partnership on a
basis that is superior in any way to the piggyback rights granted to the
Purchasers hereunder.
 
ARTICLE III
 
MISCELLANEOUS
 
Section 3.01  Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:
 
(a)  if to Purchaser, to the address set forth in Schedule 8.07 to the Purchase
Agreement;
 
(b)  if to a transferee of Purchaser, to such Holder at the address provided
pursuant to Section 2.10 above; and
 
(c)  if to the Partnership at 370 17th Street, Suite 2775, Denver, Colorado
80202 (facsimile: 303-___-____).
 
All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.
 
Section 3.02  Successor and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.
 
Section 3.03  Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser in accordance with Section 2.10 hereof.
 
Section 3.04  Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement.
 
Section 3.05  Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
 
 
13

--------------------------------------------------------------------------------


 
Section 3.06  Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, including
facsimile counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.
 
Section 3.07  Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
Section 3.08  Governing Law. The Laws of the State of New York shall govern this
Agreement without regard to principles of conflict of Laws.
 
Section 3.09  Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
 
Section 3.10  Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Partnership set forth herein. This
Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.
 
Section 3.11  Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.
 
Section 3.12  No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.
 
Section 3.13  Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.
 
Section 3.14  Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers shall have any obligation hereunder and that, notwithstanding that
one or more of the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchaser or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise by incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any assignee of a Purchaser hereunder.
 
Section 3.15  Interpretation. Article and Section references to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by a Purchaser under this Agreement, such action shall be
in such Purchaser’s sole discretion unless otherwise specified.
 
 
[Signature pages to follow]
 


14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
 

        DCP MIDSTREAM PARTNERS, LP  
   
   
    By:
DCP Midstream Partners GP, LP, 
its General Partner
        By:
DCP Midstream Partners GP, LLC,
its General Partner
        By:   /s/ Thomas E. Long  
 
Name:  

--------------------------------------------------------------------------------

Thomas E. Long   Title: Vice President and Chief Financial Officer

 
15

--------------------------------------------------------------------------------


 

        BANK OF AMERICA CAPITAL INVESTORS V, L.P.  
   
   
    By:
Banc of America Capital Management V, L.P.
its General Partner
        By:
BACM I GP, LLC
its General Partner
        By:   /s/ John Shimp  
 
Name:  

--------------------------------------------------------------------------------

John Shimp   Title: Authorized Signatory

 

        LEHMAN BROTHERS MLP OPPORTUNITY FUND L.P.  
   
   
    By:
Lehman Brothers MLP Opportunity Associates L.P.
its General Partner
        By:
Brothers MLP Opportunity Associates L.L.C.
its General Partner
        By:   /s/ Jeff Wood  
 
Name:  

--------------------------------------------------------------------------------

Jeff Wood   Title: Vice President

 
16

--------------------------------------------------------------------------------


 
 
 
 
   
/s/ William E. Pritchard III
 
 

--------------------------------------------------------------------------------

 
 
 
 
   
/s/ Frank D. Tsuru
 
 

--------------------------------------------------------------------------------

 
 
 
 
   
/s/ George W. Passela
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
   
/s/ W. Mark Low
 
 

--------------------------------------------------------------------------------

 
 
 
 
   
/s/ George C. Francisco IV 
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
   
/s/ Jack E. Vaughn
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
   
/s/ Alexander M. McClean
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
   
/s/ Jeff Lowe
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
   
/s/ William Sawyer
 
 

--------------------------------------------------------------------------------

 


17

--------------------------------------------------------------------------------


 